Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of *883respondent which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report, which was written by the correction officer who witnessed the incident, states that he saw petitioner strike another inmate in the head and that later petitioner caught the fleeing inmate, knocked him to the ground and made a slashing motion toward the inmate’s chest. The report described the incident with sufficient specificity, was written on the same day as the incident and was signed by the correction officer; it therefore alone constituted substantial evidence to support the finding of guilt (see, Matter of Bernacet v Coughlin, 145 AD2d 802, Iv denied 74 NY2d 603). Petitioner’s denial of the charges and his claim that he was actually trying to help the inmate, who he asserted was a longtime friend, raised questions of credibility for the Hearing Officer to resolve (see, Matter of Esteves v Coughlin, 157 AD2d 895). We have considered and rejected petitioner’s remaining contentions as lacking in merit.
Weiss, P. J., Crew III, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.